Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-30-1994

United States of America v. Conley, et al.
Precedential or Non-Precedential:

Docket 93-3504




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"United States of America v. Conley, et al." (1994). 1994 Decisions. Paper 150.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/150


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                           No. 93-3504
                           ___________

          UNITED STATES OF AMERICA,

                                Appellant

                          vs.

          JOHN F. "Duffy" CONLEY; WILLIAM C. CURTIN; SHEILA
          SMITH; JOHN FRANCIS "Jack" CONLEY; THOMAS "Bud"
          MCGRATH; MARK A. ABBOTT; THOMAS ROSSI; WILLIAM
          STEINHART; ROBERTA FLEAGLE; ROBIN SPRATT; MONICA C.
          KAIL; WILLIAM J. REED; JOANNE T. SMITH; KENNETH "Ron"
          GOODWIN; LAWRENCE N. "Neudy" DEMINO, SR.; CHRISTOPHER
          "Chris" KAIL; JOSEPH A. DEVITA; FRANK GAROFALO;
          THOMAS D. CIOCCO; MICHAEL SUKALY; PHILLIP M. "Mike"
          FERRELL; ANESTOS "Naz" RODITES; WILLIAM E. RUSIN
                           ___________

          Appeal from the United States District Court
            for the Western District of Pennsylvania
                  (D.C. Crim. No. 91-cr-00178)
                           ___________

                               Argued
                           April 26, 1994
     Before:   MANSMANN, HUTCHINSON and ROTH, Circuit Judges.

                    (Filed September 30, 1994)
                            ___________

Paul J. Brysh, Esquire (ARGUED)
Linda L. Kelly, Esquire
Office of the United States Attorney
633 United States Post Office
  & Courthouse
Pittsburgh, PA 15219

  COUNSEL FOR APPELLANT

Anthony M. Mariani, Esquire
36th Floor Grant Building
Pittsburgh, PA 15219

  COUNSEL FOR APPELLEE CURTIN
Ellen M. Viakley, Esquire
436 Seventh Avenue
1550 Koppers Building
Pittsburgh, PA 15219

  COUNSEL FOR APPELLEE SMITH

Alisa N. Carr, Esquire
Laughlin, Difenderfer & Boyle
140 Fort Pitt Commons Building
Pittsburgh, PA 15219

  COUNSEL FOR APPELLEE JOHN F. CONLEY

Caroline M. Roberto, Esquire (ARGUED)
5th Floor, Law & Finance Building
Pittsburgh, PA 15219

  COUNSEL FOR APPELLEE MCGRATH

Lee Markovitz, Esquire
1040 Fifth Avenue
Pittsburgh, PA 15219

  COUNSEL FOR APPELLEE SMITH

Foster A. Stewart, Esquire
Stewart & Associates
1550 Koppers Building
Pittsburgh, PA 15219

 COUNSEL FOR APPELLEE KAIL

John P. Goodrich, Esquire
Goodrich, Micale & Search
436 Boulevard of the Allies
Pittsburgh, PA 15219

  COUNSEL FOR APPELLEE SUKALY

Gary B. Zimmerman, Esquire
312 Boulevard of the Allies
Suite 620
Pittsburgh, PA 15222

  COUNSEL FOR APPELLEE FERRELL

Vincent R. Baginski, Esquire
430 Boulevard of the Allies
Pittsburgh, PA 15219
  COUNSEL FOR APPELLEE RODITES

Peter V. Marcoline, Jr., Esquire
1414 Grant Building
Pittsburgh, PA 15219

  COUNSEL FOR APPELLEE RUSIN

Carl M. Janavitz, Esquire
519 Allegheny Building
Pittsburgh, PA 15219

  COUNSEL FOR APPELLEE GAROFALO

Gary Gerson, Esquire
220 Grant Street
Pittsburgh, PA 15219

  COUNSEL FOR APPELLEE JOHN FRANCIS CONLEY
                           ___________

                        OPINION OF THE COURT
                             __________


MANSMANN,   Circuit Judge.

            The United States Government appeals a pre-trial order

of the district court dismissing, with prejudice, the money

laundering object of a criminal conspiracy count against Thomas

"Bud" McGrath and thirteen other defendants who joined his motion

to dismiss.   This complicated case originally involved a total of

twenty-nine counts against twenty-three defendants who were

alleged to have conducted an illegal gambling business.   The

general question before us is whether the district court erred as

a matter of law when it dismissed the money laundering object of

the conspiracy alleged in Count One of the indictment due to the

district court's perception that double jeopardy concerns are
implicated when both a conspiracy to commit money laundering and

the substantive offense of illegal gambling are alleged.

          We must decide whether Title 18, United States Code

Section 1956(a)(1)(A)(i) proscribes money laundering transactions

with the proceeds of an illegal gambling business, in the absence

of some other form of specified unlawful activity.   Because we

find that money laundering with the proceeds of an illegal

gambling business is one of the types of specified unlawful

activity the money laundering statute proscribes and because we

find that Congress did intend to impose a further punishment

under § 1956 for using the proceeds of an illegal gambling

business to promote that illegal activity, we will vacate the

district court's order dismissing the money laundering object of

the conspiracy charged in Count One of the indictment and remand

this case to the district court for reinstatement of this portion

of Count One.



                               I.

          On September 26, 1991, a grand jury sitting in

Pittsburgh, Pennsylvania, returned a twenty-nine count indictment

charging twenty-three individuals with participation in an

illegal gambling business involving video poker machines.1    The

1
 .        The twenty-three persons named in the indictment are:
John F. "Duffy" Conley, William C. Curtin, Sheila F. Smith, John
Francis "Jack" Conley, Thomas "Bud" McGrath, Mark A. Abbott,
Thomas Rossi, William Steinhart, Roberta Fleagle, Robin Spratt,
Monica C. Kail, William J. Reed, Joanne T. Smith, Kenneth "Ron"
Goodwin, Lawrence N. "Neudy" Demino, Sr., Christopher "Chris"
Kail, Joseph A. Devita, Frank Garofalo, Thomas D. Ciocco, Michael
Sukaly, Phillip M. "Mike" Ferrell, Anestos "Naz" Rodites, and
indictment identified John F. "Duffy" Conley as the central

figure in the extensive illegal gambling operation, alleging that

Duffy Conley was the owner and operator of Duffy's Vending and/or

Three Rivers Coin, which had the primary purpose of facilitating

an illegal gambling business through video poker machines.

          The indictment also identified the remaining defendants

and their roles.   William L. Curtin was the general manager of

Duffy's Vending, assisting Duffy Conley in daily operations.

Sheila Smith was an office manager, accountant and bookkeeper for

Duffy Conley, also supervising employees who placed, moved and

serviced video poker machines.   Jack Conley recorded service

calls from locations and facilitated the movement, repair and

servicing of video poker machines.   Thomas Bud McGrath, Duffy

Conley's employee, marketed and secured locations for Duffy

Conley's video poker machines.   Mark Abbott, another employee of

Duffy Conley, also marketed, moved and secured locations for

Duffy Conley's video poker machines.2
(..continued)
William E. Rusin. Three of the defendants -- William Steinhart,
Monica Kail and William Reed -- have pleaded guilty.

2
 .        The indictment alleged that certain defendants assisted
Duffy Conley by facilitating the placement and use of illegal
gambling devices at various locations under their control as
follows: Thomas Rossi (Carnegie American Legion), William
Steinhart (Carnegie American Legion), Robert Fleagle (Terry's
Snack Shop), Robin Spratt (Terry's Snack Shop), Monica Kail
(Kail's Coffee Corner), William Reed (Idlewood Inn), Joanne Smith
(The Coffee Pot), Kenneth "Ron" Goodwin (The Coffee Shop and
Bloomfield Snack Shop), Lawrence "Neudy" Demino, Sr. (The Sunny
Farms Deli), and William Rusin (Mugshots and Cruisin II).

          The indictment further alleged that Duffy Conley
employed Chris Kail, Joseph Devita, Frank Garofalo, Thomas
           The indictment originally charged twenty-nine counts

against various combinations of these defendants.   We set forth

in detail the charges and overt acts alleged in Counts One and

Two of the indictment because the sufficiency of these counts to

charge certain offenses is at issue here.

           Count One charged all twenty-three defendants with

conspiracy to conduct an illegal gambling business, in violation

of Title 18, United States Code, Section 1955, and conspiracy to

engage in money laundering to promote the unlawful gambling

business in violation of Title 18 United States Code, Section

1956.3   Specifically, Count One charged that "[i]t was an


(..continued)
Ciocco, Michael Sukaly, Phillip "Mike" Ferrell, Anestos "Naz"
Rodites and others known and unknown to the Grand Jury as
"collectors" whose duties included visiting machine locations and
collecting the proceeds of video poker machine gambling. The
indictment also alleged that William Rusin was an "associate" of
Duffy Conley, who entrusted Rusin with depositing proceeds of the
illegal gambling business into a Pittsburgh National Bank
account, the Duffy's Vending Account. For more detail, see the
opinion of the district court, United States v. Conley, 833 F.
Supp. 1121 (W.D. Pa. 1993).
3
 .        The substantive illegal gambling statute provides, in
pertinent part:

           (a) Whoever conducts, finances, manages,
           supervises, directs, or owns all or part of
           an illegal gambling business shall be fined
           not more than $20,000 or imprisoned not more
           than five years, or both.
           (b) As used in this section--
                (1) "illegal gambling business" means a
           gambling business which--
                    (i) is a violation of the law of a
           State or political subdivision in which it is
           conducted;
                    (ii) involves five or more persons
           who conduct, finance, manage, supervise,
essential part of the illegal gambling business run by John F.

`Duffy' Conley that the proceeds of this unlawful activity be

collected from the various locations where the video poker

machines were in use as illegal gambling devices." (¶18; App.

57).   Count One also charged that the collection of such proceeds

involved the division of money with persons at the video poker

machine locations, the delivery of proceeds to other employees of

Conley, and the depositing of money into bank accounts controlled

by Conley.    (¶ 18, App. 57.)   The acts of collecting, dividing,

transferring, and depositing the proceeds are all transactions as
(..continued)
          direct, or own all or part of such business;
          and
                   (iii) has been or remains in
          substantially continuous operation for a
          period in excess of thirty days or has a
          gross revenue of $2,000 in any single day.

Prohibition of illegal gambling businesses, 18 U.S.C. § 1955
(1988).

          The substantive money laundering statute provides, in
pertinent part:

             Whoever, knowing that the property involved
             in a financial transaction represents the
             proceeds of some form of unlawful activity,
             conducts or attempts to conduct such a
             financial transaction which in fact involves
             the proceeds of specified unlawful activity--
                  (A)(i) with the intent to promote the
             carrying on of specified unlawful activity
             . . . shall be sentenced to a fine of not
             more than $500,000 or twice the value of the
             property involved in the transaction,
             whichever is greater, or imprisonment for not
             more than twenty years, or both.

Laundering of monetary instruments, 18 U.S.C.A. §
1956(a)(1)(A)(i) (Supp. 1993).
defined in Title 18, United States Code, Section 1956(c)(3)

("Laundering of Monetary Instruments").

          Count One further charged that Conley conducted

financial transactions affecting interstate commerce with the

proceeds of illegal gambling with video poker machines "with the

intent to promote the carrying on of the specified unlawful

activity, illegal gambling with video poker machines. . . ."

(¶21(b); App. 59-60).   In addition, it stated that Conley used

illegal gambling proceeds to purchase more video poker machines

and to pay employees of Duffy's Vending/Three Rivers Coin (¶29,

31; App. 65).   The overt acts of the conspiracy to launder money

included numerous payments to Matrix, an entity used to service

the video poker machines.    (Indictment ¶33; App. 66.)

          Count Two charged the substantive offense of conducting

an illegal gambling business in violation of Title 18, United

States Code, Section 1955.    Count Two alleged that "on or around

June of 1984 and continuing to on or around September 1991 . . .

defendants . . . did unlawfully and knowingly conduct, finance,

manage, supervise, direct and own all or part of an illegal

gambling business involving video poker machines. . . ."    This

illegal gambling business "involved five or more persons who

conducted, financed, managed, supervised, directed and owned all

or part of the business, remained in substantially continuous

operation for a period in excess of thirty (30) days and had a

gross revenue of more than $2,000 for a single day."4

4
 .        Counts three to five, seven to ten and twelve charged
interstate travel to promote an illegal gambling business, in
             On May 18, 1992, McGrath filed a motion to dismiss the

money laundering object of the conspiracy count, joined by

thirteen other defendants.5    McGrath advanced four legal

arguments in support of his motion.    First, McGrath asserted that

the government had failed to establish that he satisfied the

essential elements of the substantive money laundering statute.

Next, he asserted that the government had placed him in double

jeopardy by charging him with both conspiracy to launder money

and the substantive offense of conducting an illegal gambling

operation.    McGrath's third assertion was that the substantive

money laundering statute was unconstitutionally vague as it

applied to him.    Finally, McGrath maintained that the substantive

money laundering statute was overbroad.6
(..continued)
violation of Title 18 U.S.C. § 1952 (a)(3). Counts six and
eleven charged interstate transportation of gambling devices, in
violation of Title 18 U.S.C. §§ 1172 and 1176. Counts thirteen
to twenty-nine charged thirteen of the defendants with
substantive money laundering offenses in violation of Title 18
U.S.C. § 1956(a)(1)(A)(i). On July 17, 1993, upon motion of
these defendants, the district court issued an opinion and order
dismissing most of the substantive money laundering counts
(Counts 13, 14, 16, 17, 18, 21, 22, 23, 24, 26, 27, 28 and 29) on
duplicity grounds. The government has not appealed that order.

5
 .        They are Duffy Conley, Sheila Smith, Jack Conley, Mark
Abbott, Joanne Smith, Ken Goodwin, Laurence Demino, Thomas
Ciocco, Michael Sukaly, Phillip Ferrell, Anestos Rodites and
William Rusin. On September 3, 1993, the district court granted
their motions to join in McGrath's motion.
6
 .        We note that although all four of these issues were
raised before the district court, the district court's opinion
focused on addressed McGrath's double jeopardy argument. Because
the district court granted McGrath's motion on the basis of this
argument, the court decided that McGrath's remaining contentions
were mooted by its Memorandum Opinion. United States v. Conley,
833 F. Supp. at 1158, n.33.
           On June 19, 1992, the government responded to these

arguments, observing that, "Virtually all of McGrath's challenges

to Count One of the Indictment . . . fail for a very simple

reason.   McGrath has not addressed or applied the directives of

the law governing a conspiracy charge."   The government further

observed, "McGrath is charged with conspiracy, not money

laundering . . . .   McGrath instead proceeds from the false

assumption that the government must marshall the evidence to

demonstrate that he is guilty of a substantive money laundering

violation." (App. at 156).7

          On September 3, 1993, the district court granted

McGrath's motion to dismiss and ordered that the money laundering

object of the conspiracy alleged in Count One of the indictment

at ¶21(b) be stricken with prejudice.   The district court's forty

page opinion focused on McGrath's double jeopardy argument,

identifying two separate aspects of this argument.   Paraphrasing

the motion, the district court stated, "First, [McGrath] contends

that the conspiracy to launder money is the same offense as the

substantive illegal gambling charge."   The district court
(..continued)

          Accordingly, we need not reach any of these issues on
appeal, as none of these other issues has been raised by the
appellees as alternative grounds in support of the district
court's decision.
7
 .        McGrath acknowledges that he has not been charged with
a substantive violation of the money laundering statute; he
argues that he was entitled to dismissal of Count One because "he
had not been charged with any substantive money laundering
offenses, nor had he been charged with any overt money laundering
acts in furtherance of a money laundering conspiracy." (App. at
125, 134.)
correctly   rejected this double jeopardy argument, concluding

that, "Conspiracy to launder money and conducting an illegal

gambling operation were not the same offense for purposes of

double jeopardy."    United States v. Conley, 833 F. Supp. at 1130.

The district court, however, was troubled by McGrath's "implicit"

argument that "an illegal gambling business is a lesser included

offense of laundering the `proceeds' of an illegal gambling

business, despite [McGrath's] being charged with substantive

illegal gambling, but not money laundering."    Id.   The district

court opined, "If violation of the illegal gambling prohibition

is a lesser included offense of money laundering and Congress's

intent to impose multiple punishments is not clear, the propriety

of alleging a `lesser included object' as a separate object must

be addressed."   The district court surmised that "If Congress

intended the facts alleged to be covered by both statutes, with

multiple punishments, a conspiracy alleging both objects is

properly charged."   Id.

            After engaging in an extensive analysis of legislative

history, the district court concluded that congressional intent

to impose multiple punishments was not clear.    As a consequence,

the court applied the rule of lenity, holding that double

jeopardy constraints prevented a defendant from being charged

with both substantive illegal gambling offenses and substantive

money laundering offenses.   The district court then observed the

impossibility of being indicted for conspiring to do something

legal:   "That Count One, the conspiracy count, does not charge

Defendants with substantive money laundering cannot save the
money laundering object of the conspiracy count.    An agreement to

engage in conduct that is not illegal under Section 1956 can no

more be the basis of a conspiracy conviction than the conduct

itself can be the basis of a substantive conviction."8    833 F.

Supp. at 1158.   Based upon this observation, the district court

concluded, "[T]he money laundering object of the conspiracy fails

to state an offense under 18 U.S.C. § 371 and 18 U.S.C. § 1956

(a)(1)(A)(i)."   Accordingly, the district court dismissed the

money laundering object of the conspiracy contained in Count One.

           The district court had subject matter jurisdiction

pursuant to Title 18, United States Code, Section 3231.     We have

appellate jurisdiction of the dismissal of a portion of an

indictment pursuant to Title 28, United States Code, Section

3731.   See Sanabria v. United States, 437 U.S. 54, 69 n.23 (1978)

(holding "there is no statutory barrier to an appeal from an

order dismissing only a portion of a count").    Our task is to

determine, on plenary review,9 whether the district court

8
.          The district court noted:

           The crux of the money laundering object of the
           conspiracy count is that "during the period November
           1986 through September 1991 cash proceeds from illegal
           gambling involving video poker machines was received,
           transferred, delivered, deposited or otherwise
           transacted by the defendants in violation of Title 18,
           United States Code, Section 1956. If this actually
           could not be properly charged as substantive money
           laundering, it cannot survive as a money laundering
           object of the conspiracy count.

United States v. Conley, 833 F. Supp. at 1156.
9
 .        Our review of the sufficiency of an indictment to
charge an offense is a legal question subject to plenary review.
committed legal error in concluding that the indictment is

violative of the prohibition against double jeopardy.



                                II.

            The Double Jeopardy clause provides that no person

shall "be subject for the same offense to be twice put in

jeopardy of life or limb."   U.S. Const., Amdt. 5.   This

protection applies both to multiple punishments and successive

prosecutions for the same criminal offense.10   In the contexts of

both multiple punishments and successive prosecutions, the double

jeopardy bar applies if the two offenses for which the defendant

is punished or tried constitute the same offense.    Blockburger v.

United States, 284 U.S. 299 (1932).

            Criminal statutes need not be identical to be

constitute the same offense for purposes of double jeopardy

analysis.   Brown v. Ohio, 432 U.S. 161, 164 (1977).    In order to

determine whether two offenses are the same offense sufficient to

warrant protection against multiple punishments, we inquire

whether "[e]ach of the offenses created requires proof of a

different element."   Blockburger v. United States, supra.   More

specifically, "[t]he applicable rule is that where the same act

or transaction constitutes a violation of two distinct statutory
(..continued)
United States v. Leo, 941 F.2d 181, 188 (3d Cir. 1991); United
States v. Olatunji, 872 F.2d 1161, 1163 (3d Cir. 1989).
10
 .        The principles we describe are well settled and the
district court appropriately applied them. We state them here
for the purpose of putting in context the second argument
advanced by the defendants which the district court adopted.
provisions, the test to be applied to determine whether there are

two offenses or only one, is whether each provision requires

proof of a fact which the other does not."     Id.   In Garrett v.

United States, 471 U.S. 773 (1985) the Supreme Court further

refined the Blockburger test in a double jeopardy analysis.

Under Garrett, "[t]he critical inquiry is whether the . . .

[broader] offense is considered the `same offense' as one or more

of the predicate offenses within the meaning of the double

jeopardy clause." 471 U.S. at 786.   In pursuing this inquiry,

the Court looked to the general meaning of the term "same" and to

the allegations of the actual crimes charged and asked if they

were the "same offense." 471 U.S. at 786.

          As the Court held in Whalen v. United States, 445 U.S.
684, 692 (1980), however, the Blockburger test is one of

statutory construction:    it reflects the assumption that

"Congress ordinarily does not intend to punish the same offense

under two different statutes."   Id.   Because the rule "serves as

a means of discerning congressional purpose [, it] should not be

controlling where, for example, there is a clear indication of

contrary legislative intent."    Albernaz v. United States, 450
U.S. 333, 340 (1981).   Congress, under this circumstance, may

impose cumulative punishments.    The double jeopardy clause's

protection against multiple punishments in a single case ensures

only that a court does not impose a punishment in excess of the

punishment intended by the legislature.    See Missouri v. Hunter,

459 U.S. 359, 368 (1983) ("[l]egislatures, not courts, prescribe

the scope of punishments").
           Evidence which establishes a violation of more than one

criminal statute does not necessarily indicate that those

statutes proscribe the same offense.    United States v. Felix, 112
S. Ct. 1377 (1992).    Instead, the test enunciated in Blockburger

"focuses on the proof necessary to prove the statutory elements

of each offense rather than on the actual evidence to be

presented at trial."   Illinois v. Vitale, 447 U.S. 410, 416

(1980).

           In Ianelli v. United States, 420 U.S. 770, 777 (1975),

the Court noted that "[t]raditionally the law has considered

conspiracy and the completed substantive offense to be separate

crimes."   Although the substantive offense forms a part of the

conspiracy offense and therefore could be considered by some to

be one of its "incidents," the Court held that "the conspiracy to

commit an offense and the subsequent commission of that crime

normally do not merge into a single punishable act."     Id.     Thus

the conspiracy and substantive offenses would not be considered

the same offense for double jeopardy purposes because

"[c]onspiracy is an inchoate offense, the essence of which is an

agreement to commit an unlawful act."    Id.   An agreement to

commit a substantive offense presents distinct dangers beyond

those associated with the commission of the offense itself:
          Concerted action both increases the
          likelihood that the criminal object will be
          successfully attained and decreased the
          probability that the individual involved will
          depart from their path of criminality. Group
          association for criminal purposes often, if
          not normally, makes possible the attainment
          of ends more complex than those which one
          criminal could accomplish.
Id. at 778.

          In cases involving the interactions between other, more

complex criminal statutes, similar reasoning effectively has

dispelled double jeopardy concerns about the imposition of

multiple punishments.    See Garrett v. United States, 471 U.S. 773

(1985) (continuing criminal enterprise (21 U.S.C. § 848) and

predicate narcotics offenses (21 U.S.C. §§ 841, 843(b), 846, 952,

960, 963));   Albernaz v. United States, 450 U.S. 333 (1981)

(conspiracy to import narcotics (21 U.S.C. § 963) and conspiracy

to distribute narcotics (21 U.S.C. § 846)); United States v.

Console, 13 F.3d 641 (3d Cir. 1993), cert. denied, 62 U.S.L.W.
3722 (1994) (racketeering (18 U.S.C. § 1962) and predicate mail

fraud offenses (18 U.S.C. § 1341)).



                                 A.

          McGrath maintained before the district court that he

would be subjected to multiple punishments for these offenses:

conspiracy to commit money laundering, in violation of 18 U.S.C.

§ 371; and conducting an illegal gambling business, in violation

of 18 U.S.C. § 1955.    The starting point -- and the ending point

as well -- are the essential elements of each of these statutes.

          In order to prove conspiracy to commit money

laundering, the government must establish the following three

essential elements: (1) the conspiracy, agreement, or

understanding to commit money laundering was formed, reached, or

entered into by two or more persons; (2) at some time during the
existence or life of the conspiracy, agreement, or understanding,

one of its alleged members knowingly performed one of the overt

acts charged in the indictment in order to further or advance the

purpose of the agreement; and (3) at some time during the

existence or life of the conspiracy, agreement, or understanding,

the defendant knew the purpose of the agreement, and then

deliberately joined the conspiracy, agreement or understanding.

See United States v. Rankin, 870 F.2d 109, 113 (3d Cir.), cert.

denied, 493 U.S. 840 (1989).

          To prove a violation of the illegal gambling statute,

the government must establish these three elements:    (1) a

gambling business described in the indictment was conducted which

violated the laws of the state in which it was conducted; (2)

five more persons including the defendant, knowingly and

deliberately conducted, financed, managed, supervised, directed

or owned all or part of that gambling business; and (3) the

gambling business was either in substantially continuous

operation for more than thirty days, or, alternatively, the

gambling business, on at least one day, had gross revenues of two

thousand dollars or more.   18 United States Code § 1955(a) and

(b); Iannelli v. United States, 420 U.S. 770, 772 (1975).
          Clearly, conviction of the conspiracy statute requires

proof of an element which the gambling statute does not:       that

the conspiracy, agreement, or understanding to commit money

laundering was formed, reached, or entered into by two or more

persons, not necessarily including the defendant.     Just as

clearly, conviction of the gambling statute requires proof of an
element which the conspiracy statute does not:   that five or more

persons, including the defendant, knowingly and deliberately

conducted, financed, managed, supervised, directed or owned all

or a part of a gambling business.   The statutes, therefore, do

not constitute the same offense for double jeopardy purposes.

           Insofar as the district court found that a conspiracy

to launder money and a substantive violation of the illegal

gambling business prohibition were not the same under Blockburger

and thus   concluded that Congress intended multiple punishments

for a conspiracy to launder money and violation of the

substantive illegal gambling prohibition, the district court was

correct in so holding.   The district court's analysis, however,

did not end here; it is this second portion of its analysis that

gives us concern.   We turn now to McGrath's second contention.
                                  B.

          McGrath next asserted before the district court that

the money laundering object of the conspiracy is the "same

offense" as the illegal gambling business object of the

conspiracy under Blockburger.     The essence of McGrath's argument

was that "the money laundering activity charged in this case is

temporally and statutorily the same activity necessary to conduct

an illegal video poker gambling business."    McGrath contends

before us that a wide variety of transactions involving the money

placed into the video poker machines is necessarily part of the

illegal gambling business, including collecting and counting

money, dividing up money, transferring and transporting money,

depositing money into banks and withdrawing money from banks.

McGrath contends that this same conduct cannot be properly

alleged to be money laundering.    See 833 F. Supp. at 1156.

          In analyzing the alleged "sameness" between the money

laundering activity and the "specified unlawful activity," i.e.,

the illegal gambling activity, the district court found that

conducting the illegal gambling business constituted a "species

of lesser included offense" of money laundering if it is the

elements of the illegal gambling business upon which the

government seeks to rely to prove "specified unlawful activity."
833 F. Supp. at 1133.

          Apparently troubled by the superficial similarity

between the substantive money laundering offense and the

substantive illegal gambling offense, the district court

addressed whether conducting "an illegal gambling business is a
lesser included offense of laundering the `proceeds' of an

illegal gambling business . . . ."   Id.    The district court

reasoned that if the substantive illegal gambling statute is a

lesser included offense of the substantive money laundering

statute, double jeopardy principles may prohibit the government

from charging conspiracy to commit money laundering and the

substantive offense of conducting an illegal gambling business.

           Because McGrath had not been charged with substantively

laundering any "proceeds," the district court justified its

consideration of these two statutes by reasoning that "[f]or an

agreement to constitute a conspiracy . . . the object of the

agreement or the means of effectuating it must be illegal." 833
F. Supp. at 1156.   This statement is certainly true.   As we have

observed, in order to convict a defendant of conspiracy, the

government must "prove an agreement which contemplates the

commission of a crime and that such crime is in fact and law a

federal offense."   United States v. Pepe, 512 F.2d 1192, 1132 (3d

Cir.), cert. denied, 423 U.S. 893 (1975).    In keeping with this,

the district court should have ascertained whether the conduct

alleged as the object of the conspiracy would, if completed,
constitute a violation of the substantive money laundering

statute.   Indeed here it does constitute such a violation.      See

App. at 73-83 (overt acts in the indictment detailing activities

proscribed by the substantive money laundering statute).     Because

"the object of the agreement" was illegal, the district court

should have concluded its inquiry.   Instead, the district court

made reference to an entirely different statute, one proscribing
the conduct of an illegal gambling business.    See 18 United

States Code § 1955 (1988).

          We are concerned with the district court's focus on

whether the substantive offense of conducting an illegal gambling

operation and the substantive offense of money laundering were

the same for purposes of double jeopardy, because McGrath was

never charged with the substantive offense of money laundering.

Based upon its finding of a double jeopardy problem with the

simultaneous application of these two statutes -- the substantive

money laundering statute and the substantive illegal gambling

statute -- the district court held,
          Because the intent of Congress to impose a
          punishment under section 1956(a)(1)(A)(i) for
          acts already penalized under the illegal
          gambling statute is not clear, and because
          defendant McGrath and the joining defendants
          are entitled to the benefit of the rule of
          lenity, the court holds that activities
          penalized under section 1955, the Prohibition
          of Illegal Gambling Businesses, are not
          without more, also punishable under Section
          1956(a)(1)(A)(i). Section 1956(a)(1)(A)(i)
          will continue to apply in the context of an
          illegal gambling business where the
          "promoted" "specified unlawful activity" is
          other than the underlying illegal gambling
          business, and section 1956(a)(1)(A)(i) will
          continue to apply to the core of money
          laundering.
833 F. Supp. at 1158 (citations omitted).   We disagree with the

district court's conclusion that a substantive illegal gambling

offense can never constitute the "specified unlawful activity"

for purposes of the money laundering statute.    Its decision that

a money laundering conviction under section 1956(a)(1)(A)(i) may
not be based on the income from an illegal gambling business,

unless there exists some additional form of specified unlawful

activity, is erroneous and is not supported by the statutory

language or legislative history.

           As written, the money laundering statute requires that

money laundering transactions be conducted with the "proceeds" of

specified unlawful activity and that such transactions be

committed with the intent either to promote the specified

unlawful activity or to conceal the nature or source of the

income.   The money laundering activity and the illegal gambling

activity, therefore, do not constitute the "same offense" within

the meaning of Blockburger due to this "intent" requirement.11

          The acts of conducting an illegal gambling business

consist of placing, maintaining and servicing video poker

machines in various locations.   An additional aspect of

conducting an illegal gambling business necessarily includes the

collecting of the proceeds of the illegal gambling activity.     The

11
 .        We have interpreted this "intent to promote"
requirement broadly and have held that a defendant can engage in
financial transactions that promote not only ongoing or future
unlawful activity, but also prior unlawful activity. United
States v. Paramo, 998 F.2d 1212, 1215 (3d Cir. 1993), cert.
denied, 62 U.S.L.W. 3551 (1994). There, we held that Paramo had
the intent to promote specified unlawful activity, mail fraud, by
cashing embezzled IRS checks. Although none of the proceeds
obtained from the earlier mail frauds were actually used to
facilitate the subsequent frauds, we recognized that it did not
have to be a future mail fraud that was promoted, it could be a
past mail fraud or an ongoing mail fraud. Because cashing the
checks was necessary to realize any benefit from the mail fraud,
we held that it was permissible for the jury to infer Paramo
cashed each stolen check with the intent to promote the carrying
on of the antecedent fraud.
district court touches upon the concern that the money laundering

statute not be applied so broadly as to cover any and all

dispositions of the proceeds of the specified unlawful activity.

Obviously, whenever a defendant makes money from criminal

activity he has to do something with it.    As the district court

correctly observed, Congress did not enact money laundering

statutes simply to add to the penalties for various crimes in

which defendants make money. 833 F. Supp. at 1155-56.

          However, in prosecutions under Sections 1956(a)(1),

this concern is adequately addressed by applying the "promotion"

and "concealment" branches of § 1956's "intent" requirement.

Section 1956(a)(1), quite clearly, does not prohibit all

financial transactions that are conducted with the proceeds of

specified unlawful activity.   It only proscribes those

transactions that are conducted with the intent to promote

certain further illegal activity, under subsection (A), or that

are designed to conceal under subsection (B).

          These requirements would preclude the application of

section 1956 to non-money laundering acts such as a defendant's

depositing the proceeds of unlawful activity in a bank account in

his own name and using the money for personal purposes.    See,
e.g., United States v. Jackson, 935 F.2d 832 (7th Cir. 1991).       In

Jackson, the defendant was prosecuted for money laundering when

he used the proceeds of drug transactions to purchase telephone

paging beepers and car telephones.   He also used the drug

proceeds to make rental payments.    The Court of Appeals for the

Seventh Circuit held that the evidence showed that purchasing the
beepers promoted further drug activity, but that purchasing the

car phones and making rental payments did not.

          Applying these principles here, we note that after the

proceeds are collected, the treatment given to them may be such

that it violates § 1956, as well as § 1955.    If the proceeds are

treated in a manner so as to conceal that their source is illegal

gambling, § 1956(a)(1)(B) has been violated.    If subsequent

financial transactions are conducted with these proceeds with the

intent to promote the illegal gambling activity, § 1956(a)(1)(A)

has been violated.12   The element charged in the latter

violation, which was not necessary for the offense of conducting

an illegal gambling business is that of "promotion," i.e., the

advancing or furthering of the illegal gambling business.

           McGrath's assertion that the activity of dividing up,

collecting, transferring and even depositing proceeds into a bank

are essential facets of carrying on an illegal gambling business,

and therefore, cannot, due to double jeopardy constraints, serve

as the basis for a money laundering object of conspiracy must

fail.   The acts McGrath identifies as constituting an "integral

12
 .        Count One charged (¶ 21b, app. 59-60) that the
defendant (Conley) conducted financial transactions affecting
interstate commerce with the proceeds of illegal gambling with
video poker machines "with the intent to promote the carrying on
of specified unlawful activity, illegal gambling with video poker
machines . . . ." Specifically, Count One charged that Conley
used illegal gambling proceeds to purchase more video poker
machines (¶ 29, app. 65) and to pay employees of Duffy's Vending.
(¶ 31, app. 65).   The overt acts alleged included numerous
payments to Matrix, an entity used to service the poker machines.
These allegations are sufficient to charge a money laundering
offense under the promotion branch of 18 U.S.C. § 1956(a)(1).
part of the illegal gambling business" would likewise constitute

an integral part of many other criminal enterprises, such as a

narcotics business.

            In arguing that the money laundering activity in this

case was "temporally" the same activity necessary to conduct an

illegal video poker gambling business, McGrath relies on two

recent cases interpreting the Money Laundering Control Act which

suggest that § 1957 would apply only to monetary transactions

occurring after the completion of the underlying criminal

activity.   In United States v. Edgmon, 952 F.2d 1206 (10th Cir.

1991), cert. denied, 112 S. Ct. 3037 (1992) and United States v.

Lovett, 964 F.2d 1029 (10th Cir.), cert. denied, 113 S. Ct. 169

(1992), the Court of Appeals for the Tenth Circuit confronted

double jeopardy challenges to convictions under the Money

Laundering Control Act.   In each of these cases, the Court of

Appeals concluded that Congress intended to impose separate

punishments for money laundering transactions and for the

underlying criminal activity, and that it intended the money

laundering statutes to apply to transactions occurring after the

completion of the underlying criminal activity.   With respect to

§ 1956, the court stated that, "Congress aimed the crime of money

laundering at conduct that follows in time the underlying crime
rather than to afford an alternative means of punishing the prior

`specified unlawful activity."   Id. at 1214 (emphasis added).      In

United States v. Lovett, supra, the court reached the same

conclusion with respect to § 1957.   Later, in United States v.
Johnson, 971 F.2d 562 (10th Cir. 1992), the Court of Appeals held
that it was possible to construe the phrase "proceeds obtained

from a criminal offense" more broadly than this.    The court held

that "one might logically infer that Congress would have intended

§ 1957 to apply when the underlying criminal activity occurs

simultaneously with a monetary transaction with the proceeds of

the activity." 971 F.2d at 569.

          Our decision in this case is not inconsistent with

these cases requiring that there be some distinction between the

specified unlawful activity and the financial transaction.     Our

decision today is consistent with our decision in United States

v. Paramo, 998 F.2d 1212 (3d Cir. 1993), cert. denied, 62
U.S.L.W. 3551 (1994), and with the statutory requirement that the

financial transaction involve "proceeds" of unlawful activity.

Although the money laundering statute does not define when money

becomes "proceeds," it is obvious to us that proceeds are derived

from an already completed offense, or a completed phase of an

ongoing offense, before they can be laundered.     See Paramo, 998
F.2d 1212 (the specified unlawful activity was legally completed

mail fraud -- the proceeds of which were ripe for laundering.)13

Here, gambling activity occurred at various business

establishments where the video poker machines were located.    We

find that the money, once collected from the poker machines,

1
 3.       Paramo, however, did not involve financial transactions
with proceeds obtained from an ongoing offense, which is what is
alleged here. In Paramo, there was no dispute that the
underlying offense and specified unlawful activity were legally
completed prior to the financial transaction comprising the money
laundering. Thus, Paramo does not answer the question of when
money becomes "proceeds" ripe for laundering, at issue here.
became "proceeds of specified unlawful activity" within the

meaning of the money laundering statute.    Accordingly, any

subsequent financial transaction involving these proceeds that

promotes or furthers the illegal gambling business could form the

basis of a charge of money laundering.

             The fact that there may be some overlap in the acts

alleged to constitute the conduct of an illegal gambling business

and money laundering does not give us pause.    We are mindful that

Blockburger is only a test of statutory construction.    In

conducting a double jeopardy analysis, the goal is to ascertain

legislative intent and to apply the statute at issue, as written,

in keeping with that intent.    Here, we find that the district

court erred in failing to apply the money laundering statute as

written.

            As enacted by Congress, Title 18, United States Code,

Section 1956(a)(1) prohibits financial transactions with the

proceeds of specified unlawful activity.   Congress has determined

that "specified unlawful activity" includes conducting an illegal

gambling business under Title 18, United States Code, Section

1955.    The term "specified unlawful activity" is expressly

defined in § 1956(c)(7)(A) as, "any act or activity constituting

an offense listed in section 1961(1) of this title . . . ."

Title 18, United States Code, Section 1961(1)(B) identifies

specified unlawful activity as "any act which is indictable under

any of the following provisions of Title 18, United States Code .

. . ."     Section 1955, the prohibition of illegal gambling

business, is included in the list of offenses enumerated in Title
18, United States Code, Section 1961(1)(B).     By including the

conducting of an illegal gambling business in its list of

specified unlawful activities on the same footing with numerous

other offenses, Congress has indicated that no additional

"specified unlawful activity" is required for the money

laundering statute to apply when the specified unlawful activity

is an illegal gambling business.14

          Furthermore, the legislative history of the Money

Laundering Crimes Act of 1986, of which section 1956 is a part,

indicates that illegal gambling activity was an area of

congressional concern.   The comments by Senator Strom Thurmond,

one of the bill's sponsors, are illustrative:

14
 .        The Court of Appeals for the First Circuit recently
observed in United States v. LeBlanc, 24 F.3d 340 (1st Cir. 1994)
that although the "classic" money laundering case is where a
"drug trafficker collects large amounts of cash from drug sales
and deposits the drug proceeds in a bank under the guise of
conducting a legitimate business transaction," the Money
Laundering Control Act "prohibits a much broader range of conduct
than just the `classic' example of money laundering." The Court
of Appeals stated, "The language of the statute, in conjunction
with the definitions provided in 18 U.S.C. § 1956(c) indicates
that Congress intended to criminalize a broad array of
transactions designed to facilitate numerous federal crimes,
including illegal gambling." 24 F.3d at 346.

          In Leblanc, the court of appeals held that the
defendants' offenses (money laundering and operating an illegal
gambling business) fell within the "heartland" of money
laundering cases and reversed the district court's grant of a
downward departure under the sentencing guidelines on the theory
that the offenses were essentially the operation of an illegal
gambling business. See also United States v. Stavroulakis, 952
F.2d 686, 691 (2d Cir. 1992) ("Congress has made clear that
concealing the source of illegal gambling proceeds is just as
detrimental to society as concealing the source of narcotics
money.").
          The President's Commission on organized crime
          has identified money laundering as one of the
          greatest challenges facing law enforcement
          today. A recent Wall Street Journal article
          states that illegal doings, gambling and vice
          generate $150 billion dollars annually. It
          is readily apparent that criminals rely on
          laundering schemes to hide the identities and
          true source of the proceeds.


See Senate Report (S. Rep. 99-43), 99th Cong., 2d Session, pp.3-4

(1986); Congressional Record (132 Cong. Rec. 17571, July 24,

1986).

          The district court, in holding that conducting an

illegal gambling business cannot satisfy the specified unlawful

activity requirement of the money laundering statute, has unduly

narrowed the scope of the money laundering statute.   In so doing,

the district court has interpreted this statute in a manner

inconsistent with its express provisions and legislative intent.

          Since Count One did not charge any specified unlawful

activity other than conducting an illegal gambling business, the

district court found that Count One failed to charge a conspiracy

to commit money laundering.   Because we find that the conduct in

this case, conducting an illegal gambling business, constitutes

"specified unlawful activity" within the meaning of the money

laundering statute, we conclude that Count One is sufficient to

charge a conspiracy to commit money laundering.15   Accordingly,

15
 .        It is not our role at this juncture to comment on the
sufficiency of the government's evidence to support a conviction
for money laundering. We observe only that the government may
allege and prove conspiracy even if the underlying substantive
object of the conspiracy is never completed. For this reason, a
conspiracy indictment need not allege every element of the
underlying offense, but need only put defendants on notice that
we will remand this case to the district court so that the money

laundering object of the conspiracy alleged in Count One may be

reinstated.



                                III.

          For the foregoing reasons, we will vacate the judgment

of the district court dismissing the money laundering object of

the Count One of the indictment and remand to the district court

for its reinstatement.




(..continued)
they are charged with   a conspiracy to commit the underlying
substantive offense.    United States v. Werme, 939 F.2d 108, 112
(3d Cir. 1991), cert.   denied, 112 S. Ct. 1165 (1992); United
States v. Wander, 601 F.2d 1251, 1259 (3d Cir. 1979).